Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment dated April 6, 2022 has been carefully considered, but is non-persuasive. The Replacement Sheets of Drawings dated April 6, 2022 overcome the drawing objections set forth in the first Office Action, and correct an obvious error in figure 12, as noted by Applicant. The specification has been amended to correct most of the informalities therein. The claims have been amended to overcome some of the rejections under 35 USC 112(b). Correction of these matters is noted with appreciation.

Applicant has argued with regard to the rejection of claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, and as failing to comply with the written description requirement, the rejections should be withdrawn.

Specifically, Applicant has argued that one having ordinary skill in the art would understand that the D, Q moments generally refer to the direct-quadrature-zero transformation of the moments, which is a tensor that rotates the reference frame of a three-element vector or a three-by-three element matrix to a two-element vector to simplify analysis, referring to paragraph [0047] of the specification and that DLESSGravity and ParksQact, are D, Q moments from the processor 58, typically determined via one or more sensors, that the specification clearly states that DLESSGravity and ParksQact are the D, Q moments, and that the term “squared” is a generally accepted mathematical term meaning multiplying a number by itself. 

Respectfully, these arguments are non-persuasive. The specification does not explain what the D, Q moments are, nor are any specific examples provided. Although Applicant has argued that “one having ordinary skill in the art would understand that the D, Q moments generally refer to the direct-quadrature-zero transformation of the moments, which is a tensor that rotates the reference frame of a three-element vector or a three-by-three element matrix to a two-element vector to simplify analysis”, there is no basis in the specification to support these arguments, and no proof has been presented, to support these arguments. Further, the rejection at hand does not imply that the term “squared” is a term failing to comply with the enablement requirement, or failing to comply with the written description requirement. Rather, as a result of the term ParksQact failing to comply with the enablement requirement, and failing to comply with the written description requirement, the square of the term ParksQact also fails to comply with the enablement requirement, and fails to comply with the written description requirement.

Specifically, Applicant has argued that “the term “acceleration due to gravity” clearly refers to the acceleration of gravity itself, or standard gravity, as indicated by the acronym “SG” in Equation (3).” 

Respectfully, this argument is non-persuasive. The only portion of the specification that refers to SG with any particularity is at paragraph [0048] which states that SG is the acceleration due to gravity, and shows the edgewise bending moment MzBenv (equation 3) is calculated from the acceleration due to gravity SG. It cannot be ascertained from the specification whether this refers to the acceleration of the blade due to gravity, or the acceleration of gravity itself. 

Specifically, Applicant has argued that “MrBrawenv refers to the average envelope based on raw data, whereas MrBfiltenv refers to the average load envelope based on the raw data that has been filtered (hence the description “filt” in the name). Filtering in this manner is further supported throughout the specification, for example, in paragraphs [0012], [0018], [0029], [0030], [0036], and [0052]-[0053] and FIGS. 9 and 10. Therefore, in Equation (10), MrBfiltenv is the filtered value of MrBrawenv (from Equation (4)).”

Respectfully, these arguments are non-persuasive. As set forth in the first Office Action, The flapwise bending moment MyBenv (equation 1) is calculated from the equivalent thrust Fr (equation 2) acting on the rotor depending on process variables such as D, Q moments from the processor. The specification does not explain what the D, Q moments are, nor are any specific examples provided. The equivalent thrust Fr also is calculated from DLESSGravity and ParksQact, squared. The specification does not explain what DLESSGravity and ParksQact, squared are, nor are any specific examples provided. The edgewise bending moment MzBenv (equation 3) is calculated from an acceleration due to gravity SG. The specification does not explain if this refers to the acceleration of the blade due to gravity, or the acceleration of gravity itself. The average load moment MrBrawenv (equation 4) is a function of the flapwise bending moment and the edgewise bending moment. The overall load envelope MrBenv (equation 10) is calculated from MrBfiltenv. The specification does not explain what MrBfiltenv is, nor are any specific examples provided. As a result, none of the flapwise bending moment, the edgewise bending moment, the average load envelope, the overall load envelope, and the equivalent thrust, are capable of being calculated from the information provided in the specification.

Applicant has presented similar arguments with regard to the claim rejections under 35 USC 112(b), which are respectfully disagreed with for the reasons set forth above. With regard to Applicant’s argument that amended figure 12 clarifies the hub connection distance and that this overcomes the rejection of claims 4 and 18 under 35 USC 112(b), respectfully, this argument is non-persuasive. Claims 4 and 18 which recite “a hub connection distance”, are incomplete in that the claims do not specify what this distance is relative to, or what elements are connected.

Upon further consideration, the claims are also directed to a judicial exception, as set forth in detail later below. Therefore, this action is non-final. Any inconvenience to Applicant is regretted.  
Specification
The disclosure is objected to because of the following informalities: Appropriate correction is required.
In paragraph 74, clauses 9 and 14 refer to preceding claims, which is improper. These references should be deleted. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claims 1-20 are nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation. An analysis of the Wands factors reveals that the following factors weigh against enablement. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)). The MPEP notes that the analysis does not need to discuss each Wands factor but instead only those factors which support the determination that undue experimentation is required. MPEP 2164.04.

Wands factors
A. The nature of the invention
The present application relates to a method for reducing loads acting on at least one rotor blade of a wind turbine, and a system for reducing loads acting on at least one rotor blade of a wind turbine.
Claim 1 of the present application recites a method for reducing loads acting on at least one rotor blade of a wind turbine, the method comprising: calculating, via a processor, a flapwise bending moment of the at least one rotor blade; calculating, via the processor, an edgewise bending moment of the at least one rotor blade; calculating, via the processor, an average load envelope of a blade root bending moment of the at least one rotor blade as a function of the flapwise bending moment and the edgewise bending moment of the at least one rotor blade; calculating, via the processor, an overall load envelope of the blade root bending moment of the at least one rotor blade as a function of the average load envelope and a future load estimation of the blade root bending moment of the at least one rotor blade; and, implementing, via the processor, a control action when the overall load envelope is above a certain threshold.
Claim 2 of the present application recites that calculating the flapwise bending moment further comprises calculating the flapwise bending moment as a function of an equivalent thrust acting on a rotor of the wind turbine and an overall length of the at least one rotor blade.	
Claim 3 of the present application recites calculating the equivalent thrust acting on the rotor as a function of one or more processor variables, the one or more processor variables comprising at least one of a hub loading sensor measurement, d-q coordinate moments, or an aerodynamic location of where the thrust force is applied on the at least one rotor blade.
Claim 4 of the present application recites that calculating the edgewise bending moment further comprises calculating the edgewise bending moment as a function of two or more of the following parameters: a mass of the at least one rotor blade, an acceleration due to gravity, a  location of a center of gravity of the at least one rotor blade, a hub connection distance, a rotor shaft mechanical torque, a rotor radius, a partial derivative of a rotor rotation with respect to time, and a rotor inertia.
Claim 16 of the present application recites a system for reducing loads acting on at least one rotor blade of a wind turbine, the system comprising: a controller comprising at least one processor configured to perform a plurality of operations, the plurality of operations comprising: calculating a flapwise bending moment of the at least one rotor blade; calculating an edgewise bending moment of the at least one rotor blade; calculating an average load envelope of a blade root bending moment of the at least one rotor blade as a function of the flapwise bending moment and the edgewise bending moment of the at least one rotor blade; filtering the average load envelope of the blade root bending moment via at least one filter; calculating an overall load envelope of the blade root bending moment of the at least one rotor blade as a function of the average load envelope and a future load estimation of the blade root bending moment of the at least one rotor blade; and, implementing a control action when the overall load envelope is above a certain threshold.
Claim 17 of the present application recites that calculating the flapwise bending moment further comprises calculating the flapwise bending moment as a function of an equivalent thrust acting on a rotor of the wind turbine and an overall length of the at least one rotor blade.
Claim 18 of the present application recites that calculating the edgewise bending moment further comprises calculating the edgewise bending moment as a function of two or more of the following parameters: a mass of the at least one rotor blade, an acceleration due to gravity, a location of a center of gravity of the at least one rotor blade, a hub connection distance, a rotor shaft mechanical torque, a rotor radius, a partial derivative of a rotor rotation with respect to time, and a rotor inertia.
The dependent claims, where appropriate, also contain the above underlined limitations, which are non-enabled as set forth in detail for the reasons set forth below.
B. The state of the prior art
The prior art does not show that the combinations of the calculations of the flapwise bending moment, the edgewise bending moment, the average load envelope, the overall load envelope, and the equivalent thrust, are conventional, or well-known in the prior art. 

C. The amount of direction provided by inventor
The flapwise bending moment MyBenv (equation 1) is calculated from the equivalent thrust Fr (equation 2) acting on the rotor depending on process variables such as D, Q moments from the processor. The specification does not explain what the D, Q moments are, nor are any specific examples provided. The equivalent thrust Fr also is calculated from DLESSGravity and ParksQact, squared. The specification does not explain what DLESSGravity and ParksQact, squared are, nor are any specific examples provided. The edgewise bending moment MzBenv (equation 3) is calculated from an acceleration due to gravity SG. The specification does not explain if this refers to the acceleration of the blade due to gravity, or the acceleration of gravity itself. The average load moment MrBrawenv (equation 4) is a function of the flapwise bending moment and the edgewise bending moment. The overall load envelope MrBenv (equation 10) is calculated from MrBfiltenv. The specification does not explain what MrBfiltenv is, nor are any specific examples provided. As a result, none of the flapwise bending moment, the edgewise bending moment, the average load envelope, the overall load envelope, and the equivalent thrust, are capable of being calculated from the information provided in the specification.

D. The existence of working examples
No working examples for the D, Q moments, DLESSGravity, ParksQact, squared, the acceleration due to gravity SG, and MrBfiltenv are provided. No working examples for the calculation of the flapwise bending moment, the edgewise bending moment, the average load envelope, the overall load envelope, and the equivalent thrust, have been provided.

E. The quantity of experimentation
Due to the lack of direction and working examples, the quantity of experimentation would be enormous in order to arrive at variables which would allow for calculation of the  flapwise bending moment, the edgewise bending moment, the average load envelope, the overall load envelope, and the equivalent thrust, in order to allow for implementing a control action when the overall load envelope is above a certain threshold.

Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claims 1-20 are not enabled.

Claims 1-20 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For the reasons summarized above, the flapwise bending moment MyBenv (equation 1) is calculated from the equivalent thrust Fr (equation 2) acting on the rotor depending on process variables such as D, Q moments from the processor. The specification does not explain what the D, Q moments are, nor are any specific examples provided. The equivalent thrust Fr also is calculated from DLESSGravity and ParksQact, squared. The specification does not explain what DLESSGravity and ParksQact, squared are, nor are any specific examples provided. The edgewise bending moment MzBenv (equation 3) is calculated from an acceleration due to gravity SG. The specification does not explain if this refers to the acceleration of the blade due to gravity, or the acceleration of gravity itself. The average load moment MrBrawenv (equation 4) is a function of the flapwise bending moment and the edgewise bending moment. The overall load envelope MrBenv (equation 10) is calculated from MrBfiltenv. The specification does not explain what MrBfiltenv is, nor are any specific examples provided. As a result, the subject matter of the flapwise bending moment, the edgewise bending moment, the average load envelope, the overall load envelope, and the equivalent thrust, capable of being calculated from the information provided in the specification, are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 4, it is unclear what “d-q coordinate moments” are.
In claim 4, lines 3-4, “an acceleration due to gravity” is unclear if this refers to the acceleration of the blade due to gravity, or the acceleration of gravity itself.
In claim 4, lines 4-5, “a hub connection distance” is incomplete in that it does specify what this distance is relative to, or what elements are connected.
In claim 18, lines 3-4, “an acceleration due to gravity” is unclear if this refers to the acceleration of the blade due to gravity, or the acceleration of gravity itself.
In claim 18, line 5, “a hub connection distance” is incomplete in that it does specify what this distance is relative to, or what elements are connected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 16-19 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites calculating, via a processor, a flapwise bending moment of the at least one rotor blade; calculating, via the processor, an edgewise bending moment of the at least one rotor blade; calculating, via the processor, an average load envelope of a blade root bending moment of the at least one rotor blade as a function of the flapwise bending moment and the edgewise bending moment of the at least one rotor blade; and calculating, via the processor, an overall load envelope of the blade root bending moment of the at least one rotor blade as a function of the average load envelope and a future load estimation of the blade root bending moment of the at least one rotor blade, which are mathematical formulas and/or calculations.
Claim 1 further recites implementing, via the processor, a control action when the overall load envelope is above a certain threshold, which is merely using a generic computer component (the processor) to output a control action, which is merely a signal or instruction.
Claim 2 recites calculating the flapwise bending moment further comprises calculating the flapwise bending moment as a function of an equivalent thrust acting on a rotor of the wind turbine and an overall length of the at least one rotor blade, which is a mathematical formulas and/or calculation.
Claim 3 recites calculating the equivalent thrust acting on the rotor as a function of a thrust force, a rotor radius, and one or more processor variables, the one or more processor variables comprising at least one of a hub loading sensor measurement, d-q coordinate moments, or an aerodynamic location of where the thrust force is applied on the at least one rotor blade, which are mathematical formulas and/or calculations.
Claim 4 recites calculating the edgewise bending moment further comprises calculating the edgewise bending moment as a function of two or more of the following parameters: a mass of the at least one rotor blade, an acceleration due to gravity, a location of a center of gravity of the at least one rotor blade, a hub connection distance, a rotor shaft mechanical torque, a rotor radius, a partial derivative of a rotor rotation with respect to time, and a rotor inertia, which are mathematical formulas and/or calculations.
Claim 5 recites calculating the average load envelope of the blade root bending moment as a function of the flapwise bending moment and the edgewise bending moment further comprises summing squares of the flapwise bending moment and the edgewise bending moment and calculating a square root of the sum of the squares, which are mathematical formulas and/or calculations.
Claim 6 recites filtering the average load envelope of the blade root bending moment via at least one filter, which is a mathematical relationship, formula, calculation, and/or data processing.
 Claim 7 recites filtering the average load envelope of the blade root bending moment via the at least one filter further comprises filtering the average load envelope of the blade root bending moment via two notch filters, which is a mathematical relationship, formula, calculation, and/or data processing.
Claim 8 recites the two notch filters are characterized by a transfer function comprising a gain attenuation, a damping factor, and a target frequency of the notch filters, which is a mathematical relationship, formula, calculation, and/or data processing.
Claim 9 recites predicting the future load estimation of the blade root bending moment by calculating a future load envelope of the blade root bending moment as a function of one or more partial derivatives of thrust with respect to wind speed and rotor speed, an effective length of the at least one rotor blade, and a travel time, the travel time equal to the shortest time required for an extreme blade root bending moment event on any rotor blade of the wind turbine to travel downstream of a rotor plane to ensure the following rotor blade is not impacted, the effective blade length corresponding to a location where an application of aerodynamic thrust produces a given blade root bending moment, which are mathematical formulas and/or calculations.
Claim 10 recites calculating the travel time as a function of a distance being traveled by wind downstream of a rotor of the wind turbine after any of the at least one rotor blades has experienced the extreme blade root bending moment event and an estimated wind speed, which are mathematical formulas and/or calculations.
Claim 11 recites calculating the overall load envelope of the blade root bending moment as a function of the average load envelope and the future load estimation further comprises summing the average load envelope and the future load estimation, which are mathematical formulas and/or calculations.
Claim 12 recites calculating an aerodynamic thrust that produces the given blade root bending moment at the effective blade length; and, determining a distance between the aerodynamic thrust and a corresponding threshold, which are mathematical formulas and/or calculations.
Claim 13 recites determining the control action based upon a distance between the aerodynamic thrust and the corresponding threshold and a hysteresis band, which are mathematical formulas and/or calculations.
Claim 16 recites a controller comprising at least one processor configured to perform a plurality of operations, the plurality of operations comprising: calculating a flapwise bending moment of the at least one rotor blade; calculating an edgewise bending moment of the at least one rotor blade; calculating an average load envelope of a blade root bending moment of the at least one rotor blade as a function of the flapwise bending moment and the edgewise bending moment of the at least one rotor blade; filtering the average load envelope of the blade root bending moment via at least one filter; calculating an overall load envelope of the blade root bending moment of the at least one rotor blade as a function of the average load envelope and a future load estimation of the blade root bending moment of the at least one rotor blade. The calculations are mathematical formulas and/or calculations. The claimed filtering is a mathematical relationship, formula, calculation, and/or data processing.
Claim 16 further recites implementing a control action when the overall load envelope is above a certain threshold, which is merely using a generic computer component (the controller) to output a control action, which is merely a signal or instruction.
Claim 17 recites calculating the flapwise bending moment further comprises calculating the flapwise bending moment as a function of an equivalent thrust acting on a rotor of the wind turbine and an overall length of the at least one rotor blade, which is a mathematical formula and/or calculation.
Claim 18 recites calculating the edgewise bending moment further comprises calculating the edgewise bending moment as a function of two or more of the following parameters: a mass of the at least one rotor blade, an acceleration due to gravity, a location of a center of gravity of the at least one rotor blade, a hub connection distance, a rotor shaft mechanical torque, a rotor radius, a partial derivative of a rotor rotation with respect to time, and a rotor inertia, which are mathematical formulas and/or calculations.
Claim 19 recites filtering the average load envelope of the blade root bending moment via the at least one filter further comprises filtering the average load envelope of the blade root bending moment via two notch filters, which is a mathematical relationship, formula, calculation, and/or data processing.
 The appropriate ones of the above identified claim limitations which recite calculating, as drafted, are mathematical relationships, formulas, and/or calculations, which are considered abstract ideas (MPEP §2106.04(a)).
With regard to claims 1 and 16, the claims, as drafted, recite implementing, via the processor, a control action when the overall load envelope is above a certain threshold, which is merely using a generic computer component (the processor) to output a control action, which is merely a signal or instruction.
The appropriate ones of the above identified claim limitations which recite filtering and predicting, as drafted, are mathematical relationships, formulas, calculations, and/or data processing, which are considered abstract ideas (MPEP §2106.04(a)).
Although the claims recite a processor or controller, under the broadest reasonable interpretation, this covers performance of the limitations in the human mind, but for the recitation of a generic processor or controller. That is, nothing in the claim elements precludes the steps from practically being performed in the human mind.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not integrate the abstract ideas into a practical application, because the additional claim elements, such as the rotor blade of the wind turbine, the blade root, the processor, the hub, the rotor shaft, the filter, and the filters, for example, are common components which do not add a meaningful limitation to the abstract idea.

Claims 14-15 and 20 are not rejected under 35 U.S.C. 101, because these claims integrate the abstract ideas into a practical application and recite pitching one or more rotor blades of the wind turbine.
Allowable Subject Matter
Any indication of allowable subject matter is reserved until the rejections under 35 USC 112(a) are overcome.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745